Case 1:16-cr-00582-HG Document 56 Filed 09/30/20 Page 1 of 17   PageID #: 603



                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,           )    CR. NO. 16-00582 HG-01
                                    )
                 Plaintiff,         )
                                    )
           vs.                      )
                                    )
DENISE MEJIA,                       )
                                    )
                 Defendant.         )
                                    )
                                    )

  ORDER DENYING DEFENDANT’S EMERGENCY MOTION TO REDUCE SENTENCE
  UNDER THE FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 45)


     Defendant is currently incarcerated at the Federal

Correctional Institute Victorville Medium II in California with a

projected release date of December 24, 2023.

     Defendant has filed a Motion seeking immediate release

pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).

Defendant seeks release due to the COVID-19 pandemic.

     The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

     Defendant’s EMERGENCY MOTION TO REDUCE SENTENCE UNDER THE

FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 45) is DENIED.


                           STANDARD OF REVIEW


     A judgment of conviction that includes a sentence of

imprisonment constitutes a final judgment and may not be modified

by a district court except in limited circumstances.            Dillon v.

                                     1
Case 1:16-cr-00582-HG Document 56 Filed 09/30/20 Page 2 of 17   PageID #: 604



United States, 560 U.S. 817, 824-25 (2010).

     On December 21, 2018, Congress passed the First Step Act of

2018.   PL 115-391, December 21, 2018, 132 Stat. 5194.          The First

Step Act amended 18 U.S.C. § 3582(c), the statute governing the

limited circumstances under which the trial court may evaluate a

motion for reduction of sentence.

     The First Step Act altered the statute in Section

3582(c)(1)(A) to allow a defendant to request the trial court

reduce his sentence through a motion for compassionate release,

but the statute requires the defendant to first present his

request for release to the Bureau of Prisons.          18 U.S.C. §

3582(c)(1)(A).

     18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, provides, in pertinent part:

     [T]he court, upon motion of the Director of the Bureau
     of Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30
     days from the receipt of such a request by the warden
     of the defendant’s facility, whichever is earlier, may
     reduce the term of imprisonment...after considering the
     factors set forth in section 3553(a) to the extent that
     they are applicable, if it finds that—

           (I)   extraordinary and compelling reasons warrant
                 such a reduction;
     ...
                 and that such a reduction is consistent with
                 applicable policy statements issued by the
                 Sentencing Commission.


     18 U.S.C. § 3582(c)(1)(A).



                                     2
Case 1:16-cr-00582-HG Document 56 Filed 09/30/20 Page 3 of 17   PageID #: 605



      SECTION 3582(c)(1)(A) AS AMENDED BY THE FIRST STEP ACT

     A.    Mandatory Procedural Requirement


     The statute allows the Court to consider a defendant’s

request for compassionate release only after the defendant has

first presented the request to the Bureau of Prisons (“BOP”).             18

U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020).

     The Parties agree that Defendant has complied with the

procedural requirement of 18 U.S.C. § 3582(c)(1)(A) and that the

Court may consider the motion for compassionate release.


     B.    Merits Of Defendant’s Request For Compassionate Release


     If a defendant has complied with the mandatory procedural

requirement set forth in 18 U.S.C. § 3582(c)(1)(A), the District

Court may reduce a term of imprisonment, including the grant of

compassionate release, upon finding “extraordinary and compelling

reasons” consistent with applicable policy statements of the

Sentencing Commission.

     The Sentencing Commission’s policy statement is provided in

United States Sentencing Guidelines § 1B1.13:

     [T]he court may reduce a term of imprisonment (and may
     impose a term of supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment) if, after
     considering the factors set forth in 18 U.S.C. §
     3553(a), to the extent that they are applicable, the
     court determines that—

           (1)(A)      Extraordinary and compelling reasons

                                     3
Case 1:16-cr-00582-HG Document 56 Filed 09/30/20 Page 4 of 17   PageID #: 606



                       warrant the reduction; or

               (B)     The defendant (i) is at least 70 years
                       old; and (ii) has served at least 30
                       years in prison pursuant to a sentence
                       imposed under 18 U.S.C. § 3559(c) for
                       the offense or offenses for which the
                       defendant is imprisoned;

           (2)         The defendant is not a danger to the
                       safety of any other person or to the
                       community, as provided in 18 U.S.C. §
                       3142(g); and

           (3)         The reduction is consistent with this
                       policy statement.

     U.S.S.G. § 1B1.13.

     If Defendant is not 70 years of age and was not sentenced

pursuant to 18 U.S.C. § 3559(c), Defendant is only entitled to

relief if she demonstrates:

     (1)   extraordinary and compelling reasons warrant a sentence
           reduction;

     (2)   she is not a danger to the safety of others or the
           community; and,

     (3)   any requested reduction is consistent with the policy
           statement.

     United States v. Gill, 2020 WL 2084810, *2 (E.D. Cal. Apr.

30, 2020).


     C.    Extraordinary And Compelling Reasons


     The Sentencing Commission’s Commentary Application Notes for

Guideline § 1B1.13 provides the definition of “extraordinary and

compelling reasons.”     The Court agrees with the majority of the

district courts in the Ninth Circuit that have concluded that


                                     4
Case 1:16-cr-00582-HG Document 56 Filed 09/30/20 Page 5 of 17   PageID #: 607



Section 1B1.13 and its definition of “extraordinary and

compelling reasons” applies to motions for compassionate release

even though the sentencing guideline was not separately amended

following the passage of the First Step Act.          See Riley v. United

States, 2020 WL 1819838, *8 (W.D. Wash. Apr. 10, 2020)

(collecting cases); United States v. Shields, 2019 WL 2359231, *4

(N.D. Cal. June 4, 2019).

     Sentencing Guideline Section 1B1.13’s Commentary Application

Notes explain that extraordinary and compelling reasons exist

when:

     (A)   Medical Condition of the Defendant.–

           (i)   The defendant is suffering from a terminal illness
                 (i.e., a serious and advanced illness with an end
                 of life trajectory). A specific prognosis of life
                 expectancy (i.e., a probability of death within a
                 specific time period) is not required. Examples
                 include metastatic solid-tumor cancer, amyotrophic
                 lateral sclerosis (ALS), end-stage organ disease,
                 and advanced dementia.

           (ii) The defendant is—

                 (I)         suffering from a serious physical or
                             medical condition,

                 (II)        suffering from a serious functional or
                             cognitive impairment, or

                 (III)       experiencing deteriorating physical or
                             mental health because of the aging
                             process,

                 that substantially diminishes the ability of the
                 defendant to provide self-care within the
                 environment of a correctional facility and from
                 which he or she is not expected to recover.

     (B)   Age of the Defendant.–The defendant (i) is at least 65
           years old; (ii) is experiencing a serious deterioration

                                     5
Case 1:16-cr-00582-HG Document 56 Filed 09/30/20 Page 6 of 17   PageID #: 608



           in physical or mental health because of the aging
           process; and (iii) has served at least 10 years or 75
           percent of his or her term of imprisonment, whichever
           is less.

     (C)   Family Circumstances.–
           (i) The death or incapacitation of the caregiver of
                the defendant’s minor child or minor children.

           (ii) The incapacitation of the defendant’s spouse or
                registered partner when the defendant would be the
                only available caregiver for the spouse or
                registered partner.

     (D)   Other Reasons.—As determined by the Director of the
           Bureau of Prisons, there exists in the defendant’s case
           an extraordinary and compelling reason other than, or
           in combination with, the reasons described in
           subdivisions (A) through (C).

     U.S.S.G. § 1B1.13 cmt. n.1.

     The Court has the discretion to determine whether other

extraordinary and compelling reasons exist, as stated in

paragraph (D), when ruling on motions for compassionate release.

United States v. Hernandez, 2020 WL 3453839, at *4 (D. Haw. June

24, 2020).

                           PROCEDURAL HISTORY

I.   PROCEDURAL HISTORY OF DEFENDANT’S FEDERAL DRUG CONVICTION
     AND PRETRIAL RELEASE VIOLATIONS IN 03-CR-00049 SOM-02


     In January 2003, the grand jury returned an Indictment

charging Defendant Mejia for her role in a three-person drug

trafficking conspiracy in United States v. Denise Mejia, 03-cr-

00049 SOM-02.

     Defendant violated the terms of her bail.          (ECF No. 31).

     Defendant entered a residential treatment program but was

                                     6
Case 1:16-cr-00582-HG Document 56 Filed 09/30/20 Page 7 of 17   PageID #: 609



discharged for violating the program’s policies.          (Presentence

Report in 16-cr-00582 HG-01 at ¶ 50, ECF No. 34).

       On March 10, 2004, Defendant pled guilty to one count of

Conspiracy To Possess With Intent To Distribute And Distribution

Of 500 Grams Or More Of Methamphetamine in violation of 21 U.S.C.

§§ 841(a)(1), 846, and 841(b)(1)(A).        (03-cr-00049 SOM-02 at ECF

No. 106).

       On October 17, 2005, Defendant was sentenced to 78 months

imprisonment.     (Judgment in 03-cr-00049 SOM-02, ECF No. 179).

       After serving her sentence, while on supervised release,

Defendant had three positive tests for methamphetamine in 2010

and 2011.    (Presentence Report in 16-cr-00582 HG-01 at ¶ 50, ECF

No. 34).    Defendant was discharged from supervised release on

November 23, 2012.


II.    PROCEDURAL HISTORY OF DEFENDANT’S FEDERAL DRUG CONVICTION IN
       16-CR-00582 HG-01 AND CURRENT TERM OF INCARCERATION


       On September 28, 2016, the grand jury returned an Indictment

charging Defendant, as follows:

       Count 1:   Possession With Intent To Distribute 50 Grams Or
                  More of Methamphetamine In Violation Of 21 U.S.C.
                  §§ 841(a)and 841(b)(1)(A); and,

       Count 2:   Conspiracy To Distribute And Possess With Intent
                  To Distribute 50 Grams Or More Of Methamphetamine
                  In Violation Of 21 U.S.C. §§ 846, 841(a), and
                  841(b)(1)(A).

       (United States v. Denise Mejia, 16-cr-00582 HG-01, ECF No.

34).


                                     7
Case 1:16-cr-00582-HG Document 56 Filed 09/30/20 Page 8 of 17    PageID #: 610



       On March 10, 2017, Defendant pled guilty, pursuant to a plea

agreement, to Count 1 in the Indictment.         (ECF Nos. 17-21).

       Defendant’s Presentence Investigation Report (ECF No. 34)

reflected that at the time of sentencing Defendant was 47 years

old, and she was in Criminal History Category III with a Total

Offense Level of 29 and a guideline provision of 120 to 135

months imprisonment.     (Id. at pp. 2, 28).

       The Court imposed a sentence of 76 months imprisonment,

followed by 5 years of supervised release.         (Judgment, ECF No.

43).


III. PROCEDURAL HISTORY OF DEFENDANT’S MOTION FOR COMPASSIONATE
     RELEASE AND RELATED FILINGS


       On July 7, 2020, Defendant, proceeding pro se, filed a

Motion for Emergency Compassionate Release.         (ECF No. 45).

       On July 8, 2020, the Court appointed counsel for Defendant

to assist her in supplementing her Motion.         (ECF No. 47).

       On July 22, 2020, Defendant, with the assistance of counsel,

filed a Supplemental Memorandum in Support of Her Motion and an

Errata.    (ECF Nos. 49 and 51).

       On August 5, 2020, the Government filed its Opposition.

(ECF No. 54).

       On August 10, 2020, Defendant filed her Reply.           (ECF No.

55).

       The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

                                     8
Case 1:16-cr-00582-HG Document 56 Filed 09/30/20 Page 9 of 17   PageID #: 611



                                 ANALYSIS


     Defendant Mejia is 50 years old.        Defendant is incarcerated

at the Federal Correctional Institute Victorville Medium II in

California.    Defendant bears the burden to demonstrate that

extraordinary and compelling reasons exist that warrant immediate

release from incarceration.       United States v. Greenhut, 2020 WL

509385, *1 (C.D. Cal. Jan. 31, 2020).

     A defendant’s general concerns about potential exposure to

COVID-19 while incarcerated do not meet the criteria for

extraordinary and compelling reasons for a reduction in sentence.

United States v. Eberhart, 448 F.Supp.3d 1086, 1089-90 (N.D. Cal.

Mar. 25, 2020); United States v. Carver,           F.Supp.3d       , 2020

WL 1892340, *3 (E.D. Wash. Apr. 8, 2020).

     The Centers for Disease Control has identified certain

categories of individuals that are at a higher risk for severe

illness due to COVID-19.      The list includes people with

conditions such as: chronic lung disease, moderate or serious

asthma, serious heart conditions, obesity, chronic kidney

disease, liver disease, diabetes, or individuals who are

immunocompromised.     See United States v. Jones, Crim. No. 13-

00860 LEK-03, 2020 WL 2331678, *5 (D. Haw. May 11, 2020).

I.   Medical Condition

     A.    Current Centers For Disease Control Standards And
           Defendant’s Medical Concerns

     Defendant alleges that she has asthma, hypertension, and


                                     9
Case 1:16-cr-00582-HG Document 56 Filed 09/30/20 Page 10 of 17   PageID #: 612



obesity.    Defendant also states that she has kidney disease and

hyperlipidemia.

      The Centers for Disease Control (“CDC”) has explained that,

as of September 30, 2020, people with certain underlying medical

conditions are at increased risk for severe illness from COVID-

19, which include obesity.       (CDC Coronavirus Disease 2019 (COVID-

19) Website, available at http://www.cdc.gov/ coronavirus/

2019-ncov/need-extra-precautions/people-with-medical-conditions.h

tml?CDC AA refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-

ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html, last

visited 9/30/20).

      The CDC has also stated that individuals “might be at an

increased risk” for severe illness from COVID-19 when suffering

from conditions including asthma and hypertension.           (Id.)


      B.    Medical Conclusion


      Defendant is 50 years old.       The CDC recognizes that the risk

of developing severe illness from COVID-19 increases with age.

Those 65 years of age or older are at increased risk and those 85

years and older at the greatest risk.         (https://www.cdc.gov/

coronavirus2019-ncov/need-extra- precautions/ older-adults.html,

last visited 9/30/20).      Defendant’s age does not place her in a

category of increased risk of complications due to COVID-19.

      Defendant has a history of asthma since childhood and she

uses an Albuterol inhaler as needed.         (Presentence Report at ¶

71, ECF No. 34; Bureau of Prisons Medical Records at p. 10,
                                10
Case 1:16-cr-00582-HG Document 56 Filed 09/30/20 Page 11 of 17   PageID #: 613



attached as Ex. B to Def.’s Supp., ECF No. 53).          Defendant

concedes in her Motion that she “controls her asthma with normal

doses of inhalers.     As such, standing alone, her asthma

conditions does not in itself qualify as a ‘serious medical

condition.’” (Def.’s Supp. Motion at p. 16, ECF No. 49).

      Defendant also has a history of obesity.         (Presentence

Report at ¶ 70, ECF No. 34).       As of January 3, 2020, Defendant

was 5'7" and weighed 388 pounds.        (Bureau of Prisons Medical

Records at p. 15, ECF No. 53).        The U.S. Department of Health &

Human Services’ Body Mass Index Calculator would conclude

Defendant’s Body Mass Index as 60.8 as of January 3, 2020.             The

Court is concerned by Defendant’s high Body Mass Index, but this

factor alone is insufficient to support a finding of

“extraordinary and compelling reasons” for immediate release.

      A review of Defendant’s Bureau of Prisons (“BOP”) Medical

Records demonstrates that she has been diagnosed with

hyperlipidemia, hypothyrodism, and hypertension.           (BOP Medical

Records at p. 10, ECF No. 53).        Defendant has been prescribed

Atorvastatin, Furosemide, and Levothyroxine to treat these

conditions.    (Id. at p. 13).     Defendant also has been prescribed

Venlafaxine for depression, Oxcarbazepine for osteoarthritis, and

Oxybutynin for a bladder disorder.        (Id.)

      Defendant’s Motion also states that she believes she has a

chronic kidney condition.       Defendant, however, has failed to

provide evidence that she suffers from such a condition.             The BOP

medical records do not state that Defendant has a chronic kidney
                                11
Case 1:16-cr-00582-HG Document 56 Filed 09/30/20 Page 12 of 17   PageID #: 614



condition.    Rather, Defendant’s attorney points to Defendant’s

eGFR (IDMS) test levels without providing an understandable

medical explanation of the significance of the levels and any

effect on Defendant.      Defendant has not explained how her test

levels negatively affect her ability to provide self-care while

she is incarcerated.

      Defendant’s medical records reflect that her conditions

overall have been managed while she has been incarcerated.             The

record demonstrates that Defendant has received and continues to

receive appropriate medical care by the BOP.          (Def.’s BOP medical

records attached as Ex. B to Def.’s Supp. Motion, ECF No. 53).

Defendant has been prescribed various medications to treat her

medical conditions and continues to have access to medical care.

Conditions that can be managed in prison are not a basis for

compassionate release.      United States v. Kazanowski, Crim. No.

15-00459 DKW-05, 2020 WL 3578310, *9 (D. Haw. July 1, 2020)

(citing U.S.S.G. § 1B1.13 cmt. n.1(A)).


II.   Section 3553(a) Factors And Defendant’s History and
      Characteristics

      A.    History and Characteristics


      In order to be eligible for compassionate release, Defendant

must establish that release is appropriate pursuant to the

factors set forth in 18 U.S.C. § 3553(a) and that she is not a

danger to the safety of others or the community.           18 U.S.C. §

3582(c)(1)(A); U.S.S.G. § 1B1.13(2).

                                     12
Case 1:16-cr-00582-HG Document 56 Filed 09/30/20 Page 13 of 17   PageID #: 615



      The Section 3553(a) factors include the nature and

circumstances of the offense, the history and characteristics of

the defendant, and the need for the sentence imposed.

      Defendant Mejia is currently serving a term of imprisonment

for her second federal felony conviction for her role as a member

of a conspiracy to distribute large quantities of high purity

methamphetamine in the community.

      Defendant was 47 years old at the time of her sentencing and

is currently 50 years old.       Defendant was in Criminal History

Category III at the time of sentencing, and she has a long

history of involvement with the criminal justice system.

      Defendant has a history of convictions for assault and

violating a restraining order involving her mother, Stephanie

Rosario, dating back to 1995.       (Presentence Report at ¶¶ 37, 42,

ECF No. 34).    Defendant has numerous convictions for Theft in

Hawaii State Court.      (Id. at ¶¶ 38, 41, 51).      Defendant has also

been convicted of providing false identification to a police

officer.    (Id. at ¶ 44).

      In 2005, Defendant was convicted in a prior drug trafficking

conspiracy in federal court in United States v. Denise Mejia, 03-

cr-00049 SOM-02.     While Defendant was on bail, she failed to

comply with drug testing and used methamphetamine.           Defendant was

placed in residential substance abuse treatment at The Salvation

Army Women’s Way, but she was discharged from the program for

failure to follow the rules.       (Presentence Report in 16-cr-00582

HG-01 at ¶ 50, ECF No. 34).
                                     13
Case 1:16-cr-00582-HG Document 56 Filed 09/30/20 Page 14 of 17   PageID #: 616



      While incarcerated for the 2005 federal conviction,

Defendant received several misconduct violations.           (Id.)

Following her release, Defendant tested positive for

methamphetamine while on supervised release on three occasions in

2010 and 2011.     (Id.)

      On March 20, 2015, Defendant attempted to cash a fraudulent

check for $1,500 at a bank in Honolulu.         (Id. at ¶ 51).

Defendant was arrested and charged with Forgery in the Second

Degree and Attempted Theft in the Second Degree in the Circuit

Court for the First Circuit, State of Hawaii, Cr. 15-1-0441.

(Id.)

      Defendant remained in state custody after her arrest, but

she was released to Sand Island Treatment Center after pleading

to the charges on October 5, 2015.        (Id.)   Defendant was

terminated from Sand Island Treatment Center on June 17, 2016,

and absconded from custody.       (Id.)   As a result, a bail

violator’s warrant was issued and she was arrested on September

26, 2016, and placed back into state custody.          (Id.)

      While Defendant was in state custody, a federal grand jury

indicted the Defendant in the current case for conspiracy and

drug trafficking charges in federal court on September 26, 2016,

United States v. Denise Mejia, 16-cr-00582 HG-01.           A Writ of

Habeas Corpus Ad Prosequendum was issued to transfer Defendant

from state custody to federal custody to face the federal

charges.    (ECF Nos. 6 and 7).

      At the sentencing for the charge for which she is currently
                                 14
Case 1:16-cr-00582-HG Document 56 Filed 09/30/20 Page 15 of 17   PageID #: 617



serving her sentence, Defendant’s sentencing guideline range was

120 to 135 months imprisonment, and she was in Criminal History

Category III.

      The Court granted the Government’s motion for downward

departure and sentenced Defendant to 76 months imprisonment.

Defendant’s sentence was consecutive to any sentence imposed for

the Forgery and Attempted Theft charges for which Defendant was

convicted in Hawaii State Court in Cr. 15-1-0441.


      B.    Portion Of Sentence Served


      A review of the caselaw demonstrates that the portion of the

sentence already served by the defendant is a necessary factor

for the Court to consider in evaluating compassionate release.

United States v. Connell,          F.Supp.3d.       , 2020 WL 2315858, at

*6 (N.D. Cal. May 8, 2020).       The amount of time served of the

originally imposed sentence must be considered pursuant to

Section 3553(a) to ensure that the amount of time adequately

reflects the seriousness of the offense, deters criminal conduct,

and protects the public.      United States v. Barber,           F.3d   ,

2020 WL 2404679, *5 n.9 (D. Ore. May 12, 2020).

      Defendant received a 76-month sentence.         Her projected

release date is December 24, 2023.        According to the Government,

Defendant has served approximately 30 months of her sentence, 40%

of her term of imprisonment.




                                     15
Case 1:16-cr-00582-HG Document 56 Filed 09/30/20 Page 16 of 17   PageID #: 618



      C.    Appropriateness of Immediate Release


      The Court finds that the nature and circumstances of

Defendant’s offense weigh in favor of her 76-month sentence.

Defendant is currently serving a sentence for being a member of a

conspiracy to distribute large quantities of highly pure

methamphetamine in the community.

      Defendant’s history and characteristics also do not favor a

reduced sentence.     Defendant was previously convicted in another

federal felony drug trafficking conspiracy involving

methamphetamine.     Defendant has a history of theft crimes as well

as a conviction for assault.

      Defendant has been given numerous chances for rehabilitation

but has continued to commit a variety of crimes.           Defendant was

in state custody for convictions of forgery and attempted theft

when indicted for the crime for which she is currently serving

her sentence.


III. Summary Of Medical Conclusion And Section 3553(a) Factors


      Defendant has not established a basis for compassionate

release because of her medical issues.         The record does not

demonstrate that she is suffering from a terminal health

condition or a condition that substantially interferes her

ability to provide self-care while incarcerated.           Defendant has

been able to manage her medical conditions while incarcerated.

The record demonstrates that Defendant has received and continues

                                     16
Case 1:16-cr-00582-HG Document 56 Filed 09/30/20 Page 17 of 17   PageID #: 619



to receive appropriate medical care while incarcerated.

      Defendant has served approximately 40% of her sentence with

more than three years left of her 76-month sentence.             Defendant

is serving a sentence for her second felony drug trafficking

conviction.    Defendant’s extensive criminal record, repeated lack

of rehabilitation, and her overall poor record of behavior on

supervised release demonstrate that she poses a danger to the

safety of others and the community.        Defendant’s immediate

release would not adequately reflect the seriousness of the

offense, would not properly deter similar criminal conduct, and

would not protect the public.       The factors in Section 3553(a) do

not support the immediate release of the Defendant.


                                CONCLUSION


      Defendant’s Emergency Motion To Reduce Sentence Under The

First Step Act (COMPASSIONATE RELEASE) (ECF No. 45) is DENIED.

      IT IS SO ORDERED.

      Dated: September 30, 2020, Honolulu, Hawaii.




United States v. Denise Mejia, Crim. No. 16-00582 HG-01; ORDER
DENYING DEFENDANT’S EMERGENCY MOTION TO REDUCE SENTENCE UNDER THE
FIRST STEP ACT (ECF No. 45)
                                17
